Citation Nr: 1734194	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for sleep apnea.

Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 1996 rating decision and a March 2011 rating decision both from the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). 

In the Veteran's October 1997 substantive appeal (VA form 9) for a sinusitis claim, he requested a Board hearing.  The Veteran's representative in December 1997 provided a sheet of paper which appears to be deliberation between the Veteran and the representative about continuing on the case.  While the representative wrote that the "Vet agrees to cancel request for hearing", no following cancellation from the Veteran was received signed by "FDVA."  At the time, the only valid appointment on file was for the American Legion.  Furthermore, in a May 1998 VA memo the Veteran's representative was listed as "AL," and while this May 1998 VA memo ended with an "agreed upon action" that the Veteran would withdraw his sinusitis claim, no such withdrawal followed.  As such, the claim is still active as is the request for a Board hearing.   As the Regional Office schedules Video Conference Board hearings, a remand is warranted.

The Board finds that the claim for service connection for sleep apnea is too intertwined with the claim for sinusitis and bifurcating these claims is not appropriate at this time. Should the Veteran subsequently decide that he does not want to address all his issues at the hearing, he can indicate such to the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Video Conference Board hearing regarding this matter at the earliest available opportunity. Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record, as well as to his representative. After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court)for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



